DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments. Additional arguments are addressed below:
“In other words, as taught in the specification in such sections as paragraphs 0067-68, features may be selected to be modified based on a monetary cost of an action associated with the feature. This may include modifying the cost (feature) of a good or service to lower said cost. The ‘cost’ discussed in Zhao, conversely, is not a monetary cost but rather a performance cost due to misclassification. Therefore, Zhao and Guyon together fail to disclose these elements.” (Remarks, p. 11.)
The Examiner respectfully disagrees. Zhao indeed acknowledges misclassification costs, but also explicitly acknowledges test costs which may be monetary. The Examiner notes that the test cost is the cost of performing a test, i.e. the cost of gathering data pertaining to a particular feature which may be included in a model.
“Test costs and misclassification costs are two most important types of cost in cost-sensitive learning [17]. The test cost is money, time, or other resources we pay for collecting a data item of an object [18, 19]. The misclassification cost is the penalty we receive while deciding that an object belongs to class 𝐽 when its real class is 𝐾 [6, 8]. Some works have considered only misclassification costs [20], or only test costs [21–23]. However, in many applications, it is important to consider both types of costs together.”
Zhao, p. 1, Introduction (emphasis added).
    PNG
    media_image1.png
    152
    599
    media_image1.png
    Greyscale
Zhao, p. 3, table. 3. The Examiner notes that the test costs listed are monetary.

The Examiner notes that each attribute a in table 3 is associated with an action (i.e. administering the test required to gather data pertaining to that attribute) which has a defined monetary cost.
For the reasons above, the Examiner is not persuaded that the Applicant’s latest amendment has overcome the outstanding rejection under §103. The rejections below have been updated to reflect the Applicant’s amendments.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “linking one or more recommended actions that modify the one or more features...”. However, it is unclear what is being linked. Several distinct interpretations are possible:
one or more recommended action is linked to one or more features;
one or more recommended action is linked to another recommended action.
Because it is not clear which of the above interpretations is applicable, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore the claim is indefinite. For the purpose of examination with respect to prior art, the Examiner will interpret this limitation as if one or more recommended action is linked to one or more features (as suggested by the claim language before the Applicant’s most recent amendment.


Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind (perhaps with the aid of pencil and paper):
“analyzing the predictive model to determine one or more features that influence a predicted outcome of the prediction model”
This is akin to a human judgment.
“linking one or more recommended actions that modify the one or more features associated with the action having the least monetary cost, that influence a predicted outcome of the prediction model.”
This is akin to a human judgment.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the method aims to “improve machine learning predictions by a processor”, it is not clear that the recited functionality must be implemented by a processor. Even particular real world problem. The Examiner notes that machine learning can be (and has been) applied to a vast array of problems in many different technology spaces.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. At most, the claims requires only the implementation of the method steps by a generic computer processor. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014). The additional limitations recited are the following:
“receiving training data to build a predictive model” (insignificant pre-solution activity, i.e. gathering data to be analyzed)
“executing machine learning logic to generate the predictive model using the training data” (insignificant pre-solution activity, i.e. generating the model which is analyzed by the method steps that follow this limitation)
The Examiner notes that generating a generic predictive models is—within the field of machine learning—a well-understood, routine, and conventional activity. (Consider Zhao at p. 1, introduction, which cites several other papers discussing classification models before noting “we build a new data model to address test costs and misclassification costs”.)
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15, which recite a system and a computer program product, respectively, as well as to dependent claims 2-7, 9-14, and 16-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 9, and 16 recite identifying the one or more features influencing the predicted outcome of the prediction model. This is an additional mental process.
Dependent claims 3, 10, and 17 recite determining those of the one or more features having one or more negative factors that negatively impact the predicted outcome of the prediction model. This is an additional mental process. (The examiner notes that claims 7 includes elements of both claim 3 and 4.)
Dependent claims 4, 11, and 17 recite applying the recommended actions to one or more features to mitigate a negative impact upon the predicted outcome of the prediction model. This is an additional mental process.
Dependent claims 5, 12, and 18 recite ranking those of the one or more features having one or more negative factors that negatively impact the predicted outcome of the prediction model; and applying the recommended actions to one or more ranked features to mitigate a negative impact upon the predicted outcome of the prediction model caused by the one or more negative factors. These steps are each an additional mental process.
Dependent claims 6, 13, and 19 recite creating one or more links between one or more services that provide the one or more recommended actions. This is an additional mental process.
Dependent claims 7, 14, and 20 recite providing one or more service call operations to provide the one or more recommended actions by one or more services. This is insignificant post-solution activity, i.e. implementing the results generated from the mental processes in the respective parent claims.
In each dependent claim, their additional elements—taken alone—do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Guyon (Guyon, Isabelle, and André Elisseeff. "An introduction to variable and feature selection." Journal of machine learning research 3.Mar (2003): 1157-1182.)
Buitinck (Buitinck, Lars, et al. "API design for machine learning software: experiences from the scikit-learn project." arXiv preprint arXiv:1309.0238. 2013.)
Yao (Q. Yao et al., “Taking the Human out of Learning Applications: A Survey on Automated Machine Learning“. https://arxiv.org/abs/1810.13306v2, 24 Dec. 2018. 26 pages.)
Zhao (Zhao H, Min F, Zhu W. Cost-sensitive feature selection of numeric data with measurement errors. Journal of Applied Mathematics. 2013 Mar.)

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon and Zhao.
Regarding claim 1, Guyon discloses a method for recommending actions to improve machine learning predictions by a processor, comprising:
receiving training data to build a predictive model;
xi the m dimensional vector containing all the realizations of the ith variable for the training examples, and by y the m dimensional vector containing all the target values.”
executing machine learning logic to generate the predictive model using the training data; ...
P. 1169: “1. Train a regular linear SVM (using `ℓ1-norm or ` ℓ2-norm regularization).” The Examiner notes that an SVM (i.e. a support vector machine) is a predictive classification machine learning model.
linking one or more recommended actions that modify the one or more features, associated with the action ... that influence a predicted outcome of the prediction model.
P. 1159: problem solving checklist items 1-10. The Examiner notes that in these examples, a particular action (e.g. expand, prune, subsample) is linked to a particular one or more features. Relevant outcomes include model results, cost, and speed. For example:
2) “Do you suspect interdependence of features? If yes, expand your feature set by constructing conjunctive features or products of features, as much as your computer resources allow you (see example of use in Section 4.4).” (Emphasis added.) This recommended task (action) pertains (i.e. is linked) to any features that the machine learning engineer suspects may be interdependent (correlated).
4) “Do you need to prune the input variables (e.g. for cost, speed or data understanding reasons)? If no, construct disjunctive features or weighted sums of features (e.g. by clustering or matrix factorization, see Section 5).” (Emphasis added.)
10) “Do you want a stable solution (to improve performance and/or understanding)? If yes, subsample your data and redo your analysis for several “bootstraps” (Section 7.1).” (Emphasis added.)Also p. 1174, sec. 7.1: “If the data has redundant variables, different subsets of variables with identical predictive power may be obtained according to initial conditions of the algorithm, removal or addition of a few variables or training examples, or addition of noise. For some applications, one might want to purposely generate alternative subsets that can be presented to a subsequent stage of processing.” (Emphasis added.)
Zhao discloses the following further limitation which Guyon does not seem to disclose explicitly:
analyzing the predictive model to determine one or more features that influence a predicted outcome of the prediction model, wherein the analyzing includes selecting those of a plurality of features used in the predictive model being associated with an action having a least monetary cost, as compared with alternative actions being associated with alternative features, which improve the predicted outcome as the one or more features;
P. 1, introduction: “In many domains, the misclassification costs [6–9] and the test costs [10, 11] must be considered in the feature selection process. Cost-sensitive feature selection [12–14] focuses on selecting a feature subset with a minimal total cost as well as preserving a particular property of the decision system [15, 16].”(cont.) “Test costs and misclassification costs are two most important types of cost in cost-sensitive learning [17]. The test cost is money, time, or other resources we pay for collecting a data item of an object [18, 19]. The misclassification cost is the penalty we receive while deciding that an object belongs to class 𝐽 when its real class is 𝐾 [6, 8]. Some works have considered only misclassification costs [20], or only test costs [21–23]. However, in many applications, it is important to consider both types of costs together.” (Emphasis added.)P. 5: “The objective of feature selection is to minimize the average total cost through considering a trade-off between test costs and misclassification costs. Cost-sensitive feature selection problem is called the feature selection with minimal average total cost (FSMC) problem.”See generally sec. 3.2 Minimal cost feature selection problem. The Examiner notes that the goal here is to minimize total costs, i.e. test costs and misclassification costs. To do this, misclassifications are assigned a monetary penalty which can be compared to monetary test costs. (See p. 3: “Therefore, a higher penalty of $2000 is paid for FN prediction and $200 is paid for FP prediction.”)
linking one or more recommended actions that modify the one or more features, associated with the action having the least monetary cost, that influence a predicted outcome of the prediction model.

    PNG
    media_image2.png
    244
    489
    media_image2.png
    Greyscale
Zhao, p. 11, table 14. The Examiner notes that the goal of the experiment is to determine an optimal subset of features (attributes) which minimized total cost (i.e. balance test costs plus misclassification costs). Each feature is associated with an action, i.e. performing a test to gather data for that attribute.
At the time of filing, it would have been obvious to a person of ordinary skill to combine the techniques for cost-sensitive feature selection described by Zhao with the feature selection system of Guyon because this would allow of simultaneous optimization of results and costs, thus improving computing efficiency by reducing system resources (e.g. storage space for training/input data, or processing time). Both disclosures pertain to feature selection.

Regarding claim 2, Guyon discloses its further limitation including identifying the one or more features influencing the predicted outcome of the prediction model.
P. 1163 caption: “Figure 1: Information gain from presumably redundant variables. (a) A two class problem with independently and identically distributed (i.i.d.) variables. Each class has a Gaussian distribution with no covariance. (b) The same example after a 45 degree rotation showing that a combination of the two variables yields a separation improvement by a factor p2. I.i.d. variables are not truly redundant.”

Regarding claim 3, Guyon discloses its further limitation including determining those of the one or more features having one or more negative factors that negatively impact the predicted outcome of the prediction model.
P. 1159, problem solving checklist item 7: “Do you suspect your data is “dirty” (has a few meaningless input patterns and/or noisy outputs or wrong class labels)? If yes, detect the outlier examples using the top 

Regarding claim 4, Guyon discloses its further limitation including applying the recommended actions to one or more features to mitigate a negative impact upon the predicted outcome of the prediction model.
P. 1159, problem solving checklist item 7: “Do you suspect your data is “dirty” (has a few meaningless input patterns and/or noisy outputs or wrong class labels)? If yes, detect the outlier examples using the top ranking variables obtained in step 5 as representation; check and/or discard them.”

Regarding claim 5, Guyon discloses its further limitation including:
ranking those of the one or more features having one or more negative factors that negatively impact the predicted outcome of the prediction model; and
P. 1167: “Greedy search strategies seem to be particularly computationally advantageous and robust against overfitting. They come in two flavors: forward selection and backward elimination. In forward selection, variables are progressively incorporated into larger and larger subsets, whereas in backward elimination one starts with the set of all variables and progressively eliminates the least promising ones.9 Both methods yield nested subsets of variables.” (Emphasis added.)The Examiner notes that in backwards elimination, features are ranked according to their influence upon the result (e.g. by information gain, see p. 1163, fig. 1). The least valuable features—as identified by these rankings—are iteratively eliminated. One “negative impact” on the outcome of a prediction model may be increased resource usage (e.g. during training) for zero performance gain. (Information gain cannot be negative.)
applying the recommended actions to one or more ranked features to mitigate a negative impact upon the predicted outcome of the prediction model caused by the one or more negative factors.
See passage and explanation above.

Claims 6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon, Zhao, and Yao. [The Examiner notes that claim 6, along with claims 13 and 19, are addressed below independent claims 8 and 15.]
Claims 8-12 each recite a system whose functionality corresponds to that described in the methods of claims 1-5, respectively. These claims are rejected for the same reasons as claims 1-5. Their additional features—namely implementation of the recited functionality by a system comprising one or more computers—is taught by Yao. (See e.g. p. 4, table 2, reproduced below, emphasis added. Also see generally Yao sec. 2 and sec. 3.)

    PNG
    media_image3.png
    181
    671
    media_image3.png
    Greyscale

As illustrated in this table, and throughout the disclosure, various classical machine learning tasks (including feature engineering, which is the focus of the Guyon reference) can be automatically implemented using AutoML techniques. At the time of filing, it would have been obvious to a person of ordinary skill to automate the feature engineering tasks described by Guyon (as well as Zhao) by AutoML (as taught by Yao) for several reasons:
this may improve the accessibility of machine learning techniques to domain experts who are not data scientists, or 
this may improve the leverage of data scientists by allowing them to identify effective feature engineering steps faster than by trial-and-error, or
this may improve interpretability of the resulting model, e.g. by pruning low-value features. (See also Yao sec. 2.1.3: Goals of AutoML.)
The Examiner notes that each of independent claims 8 and 15 seems to broadly automate the functionality described in claim 1. However, broadly providing automatic means to replace a manual See MPEP 2144.04(III), reproduced below.
MPEP 2144.04(III) Automating a manual activity
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Claims 15-18 each recite a computer program product whose functionality corresponds to that described in the methods of claims 1-5, respectively. (The Examiner notes that claims 17 corresponds to claims 3 and 4 together.) These claims are rejected for the mostly the same reasons as claims 1-5. Their additional features—namely implementation of the recited functionality by a computer program product—is taught by Yao. (See discussion above with respect to claims 8-12. The Examiner notes that a non-transitory computer-readable storage medium is inherent throughout the Yao disclosure.) The obviousness analysis of claims 8-12 applies equally here.
Regarding claims 6, 13, and 19, Yao discloses their further limitation which Guyon does not seem to disclose explicitly including creating one or more links between one or more services that provide the one or more recommended actions.

    PNG
    media_image4.png
    416
    900
    media_image4.png
    Greyscale
Yao, p. 2, fig. 1. The Examiner notes that the AutoML portion of the figure comprises four distinct services, each of which are linked by arrows in the figure: Feature (Feature engineering), Model (model selection), Optimization (Algorithm selection), and Evaluation. See generally Yao introduction.

s 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guyon, Zhao, Yao, and Buitinck.
Regarding claims 7, 14, and 20, Guyon does not explicitly teach the additional limitation of including providing one or more service call operations to provide the one or more recommended actions by one or more services.
However, Yao discloses using distinct services for distinct autoML tasks as illustrated in fig. 1, reproduced above in rejection of claim 6. The obviousness analysis of claims 8-12 applies equally here.
Yao does not seem to explicitly disclose implementing service call operations to implement these tasks. However, Buitinck discloses an application programming interface (API) for implementing machine learning modules. This API (and all APIs generally) provide for calling their inherent functionality via ‘calls’. (See e.g. p. 4: “For efficiency reasons, the public interface is oriented towards processing batches of samples rather than single samples per API call. While classification and regression algorithms can indeed make predictions for single samples, scikit-learn objects are not optimized for this use case.” Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to combine the teachings of Buitinck with those of Guyon, Zhao, and Yao. The cited portions of Buitinck describe functionality inherent in the scikit-learn tool; this tool is explicitly mentioned in Yao. (P. 8, sec. 3.2.1.).

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Lee discloses, inter alia, a description of various levels of autonomicity in automated ML (autoML), see especially sec. 3. (Lee, Keon Myung, Kwang Il Kim, and Jaesoo Yoo. "Autonomicity levels and requirements for automated machine learning." Proceedings of the International Conference on Research in Adaptive and Convergent Systems. 2017.)
Ling discloses, inter alia, a technique for building cost-sensitive decision trees, wherein the costs considered include test costs, i.e. monetary costs associated with medical tests. See introduction and p. 1057.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124